FILED
                             NOT FOR PUBLICATION                           MAY 23 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


JUAN ALBERTO GONZALEZ-FLORES,                    No. 11-73158

               Petitioner,                       Agency No. A200-000-631

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 13, 2014**

Before:        CLIFTON, BEA, and WATFORD, Circuit Judges.

       Juan Alberto Gonzalez-Flores, a native and citizen of Nicaragua, petitions

pro se for review of the Board of Immigration Appeals’ (“BIA”) order dismissing

his appeal from an immigration judge’s (“IJ”) decision denying his application for

asylum and withholding of removal. We have jurisdiction under 8 U.S.C. § 1252.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We review for substantial evidence the agency’s factual findings. Santos-Lemus v.

Mukasey, 542 F.3d 738, 742 (9th Cir. 2008). We deny in part and grant in part the

petition for review, and we remand.

      The record does not compel the conclusion that Gonzalez-Flores established

changed or extraordinary circumstances sufficient to excuse his untimely filed

asylum application. See 8 C.F.R. §§ 1208.4(a)(4), (5). Accordingly, we deny the

petition as to his asylum claim.

      In denying Gonzalez-Flores’s withholding of removal claim, the BIA found

Gonzalez-Flores failed to establish past persecution or a fear of future persecution

on account of a protected ground. When the IJ and BIA issued their decisions in

this case they did not have the benefit of either this court’s decisions in Henriquez-

Rivas v. Holder, 707 F.3d 1081 (9th Cir. 2013) (en banc), and Cordoba v. Holder,

726 F.3d 1106 (9th Cir. 2013), or the BIA’s decisions in Matter of M-E-V-G-, 26 I.

& N. Dec. 227 (BIA 2014), and Matter of W-G-R-, 26 I. & N. Dec. 208 (BIA

2014). Thus, we grant the petition as to Gonzalez-Flores’s withholding of removal

claim, and remand to the agency to determine the impact, if any, of these decisions.

See INS v. Ventura, 537 U.S. 12, 16-18 (2002) (per curiam).

      The parties shall bear their own costs for this petition for review.

      PETITION FOR REVIEW DENIED in part; GRANTED in part;

REMANDED.


                                           2                                    11-73158